 




EXHIBIT 10.25




SECURED PROMISSORY NOTE




$200,000.00

August 9, 2017




FOR VALUE RECEIVED, the undersigned (hereinafter referred to as "Maker")
promises to pay to the order of CAM GROUP OF FLORIDA, at such address as the
Lender shall specify in writing to the Borrower, (hereinafter collectively
referred to as the "Lender"), the principal sum of TWO HUNDRED THOUSAND DOLLARS
(US $200,000.00), together with interest thereon from the date or dates of
disbursement of the aforesaid principal sum. Principal and interest shall be
payable as follows:

The entire outstanding principal balance together with accrued interest shall be
due and payable to Lender NINETY DAYS from the date of this Note.

Interest on this Note shall accrue at a rate of Ten Percent (10%) per annum
commencing on the date of this Note.

Interest on this Note shall be computed on the basis of a 360-day year
consisting of twelve 30-day months for the actual number of days elapsed. The
aforesaid payments shall be applied first to accrued interest on the unpaid
balance at the rate herein above specified and next to the payment of principal.
Interest shall be accrued on the unpaid balance of principal existing on each
day during the payment period.

This Note may be prepaid in part or in full at any time without penalty. The
payment of any larger or additional sum in advance of the payments herein
required shall not relieve the Maker of the payment of the regular installments
or of any other sums due as herein provided.

It is agreed hereby that if any payment of the principal sum or above mentioned
interest, or any installment thereof, or any interest thereon, not be made
within ten (10) business days of when due or in the event default be made in the
performance or compliance with any of the covenants and conditions of this Note;
or upon any default in the payment of any sum due by Maker to Lender under any
other note, security instrument or other written obligation of any kind now
existing or hereafter created; or upon the insolvency, bankruptcy, or
dissolution of the Maker hereof; then, in any or all such events, the entire
amount of principal of this Note with all interest then accrued, shall, at the
option of the Lender of this Note and without notice (the Maker hereby expressly
waives notice of such default), become and be due and collectible, time being of
the essence of this Note.

This Note shall be the joint and several obligations of all makers, sureties,
guarantors, and endorsers, and shall be binding upon them, their heirs, personal
representatives, successors, and assigns. Each and every of the aforementioned
parties, and all other parties, and all other persons now or hereafter becoming
parties hereto and obligated or liable for the payment hereof, do, jointly and
severally waive demand, presentment for payment, protest and notice of protest
and non-payment of this Note, and expressly agree, jointly and severally, that
in the event of default as specified herein, the whole of the indebtedness
hereof shall become immediately due and payable, at the option of the legal
Lender of this




--------------------------------------------------------------------------------

 




Note, and if this Note becomes in default to pay all costs of collection,
including reasonable attorneys' fees legal assistants' fees for services and
costs in the enforcement hereof either prior or subsequent to judgment, whether
in judicial proceedings, including but not limited to appellate proceedings or
otherwise. The obligation to pay such attorneys' fees and costs shall survive
the entry of any judgment hereon and shall not merge with the same. Failure or
delay on the part of the legal Lender hereof in exercising said option shall not
operate as a waiver of the right to exercise said option any time during the
continuance of any such default or in the event of any subsequent default. After
maturity or default, this Note shall bear interest at the highest rate permitted
under then applicable law provided, however, in no event shall such rate exceed
the highest rate permissible under the applicable law.

All makers, sureties, guarantors, and endorsers and any other persons, firms or
corporations becoming liable under this Note hereby consent to any advances,
extensions or renewals of this Note or any part thereof, without joinder of the
undersigned, and waive all and every kind of notice of such advances,
extensions, renewals or changes, and agree to remain and continue liable under
said Note until the indebtedness hereof is fully paid, notwithstanding any
extension or extensions of the time of, or for the payment of said indebtedness,
nor any change or changes by way of release or surrender or substitution of any
real property and collateral, or either, held as security for this Note.

The undersigned does not intend or expect to pay nor does the Lender hereof
intend or expect to charge, accept or collect any interest greater than the
highest legal rate of interest, which may be allowed by law. Should the
acceleration hereof or any changes made hereunder result in the computation or
earning of interest in excess of such legal rate, any and all such excess shall
be and the same is hereby waived by the Lender hereof, and any such excess shall
be credited by the Lender to the balance hereof.

Lender may, at any time, sell, transfer or assign this Note and the other
related loan document and any or all servicing rights with respect to this Note,
or grant participations in this Note. Lender may forward to any prospective
purchaser all documents and information Lender now has or may acquire, as Lender
determines necessary or desirable, including, without limitation, financial
information regarding Maker.

This Note is secured by that certain General Collateral Assignment and Security
Agreement executed by Maker and delivered to Lender.

Maker agrees to pay any recording fees, filing fees, documentary stamp taxes or
other charges arising out of or incident to the filing, the issuance and
delivery of this Note or the delivery and recording of such further assurances
and instruments as may be required by Lender.

Maker hereby knowingly, voluntarily and intentionally waives the right it may
have to a trial by jury in respect of any litigation based hereon, or arising
out of under or in connection with this Note and any document contemplated to be
executed in conjunction herewith, or any course of conduct, course of dealing,
statements (whether verbal or written) or action of either party.




--------------------------------------------------------------------------------

 













Maker’s Signature:

________________________

PAYMEON, INC.

 

Makers Address:

2688 NW 29TH TERRACE, BLDG 13

OAKLAND PARK, FL  33316


























--------------------------------------------------------------------------------

 




GENERAL COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

 

THIS GENERAL COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT (“Agreement”), dated
August 9, 2017, is by and between Paymeon, Inc., a Nevada corporation, along
with its wholly-owned subsidiaries, whose primary place of business is 2688 NW
29th Terrace, Building 13, Oakland Park, Fl.  33316 (“Debtor”) in favor of CAM
Group of Florida (the “Secured Party”).




W I T N E S S E T H:




WHEREAS, Debtor has agreed to borrow TWO HUNDRED THOUSAND DOLLARS ($200,000.00)
from the Secured Party; and




WHEREAS, Secured Party has entered or is about to enter into a Secured Note
financing arrangement pursuant to which Secured Party will lend to Debtor, as
evidenced by Borrower’s Secured Promissory Note, the principal amount of TWO
HUNDRED THOUSAND DOLLARS ($200,000.00) dated of even date herewith, by and
between Secured Party and Debtor (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Note”) and other agreements, documents and instruments referred to therein or
at any time executed and/or delivered in connection therewith or related
thereto, including, but not limited to, this Agreement (all of the foregoing,
together with the Note, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”); and




WHEREAS, in order to induce Secured Party to enter into the Financing Agreements
and to make loans and advances and provide other financial accommodations to
Debtor pursuant thereto, Debtor has agreed to grant to Secured Party certain
collateral security as set forth herein;




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:  




1. Grant of Security Interest.  As collateral security for the prompt
performance, observance and indefeasible payment in full of the Note, Debtor
hereby grants to the Secured Party, a continuing security interest in, and a
lien upon, and hereby assigns to the Secured Party, as security, all property
and interests in property of the Debtor, whether now owned or hereafter acquired
or existing, and wherever located (together with all other collateral security
for the Obligations at any time granted to or held or acquired by the Secured
Party, collectively, the “Collateral”), including, without limitation, the
following:




(i)

all Accounts;

(ii)

all Equipment;

(iii)

all General Intangibles;

(iv)

all Inventory; and

(v)

all proceeds and products of (i), (ii), (iii), and (iv)








1




--------------------------------------------------------------------------------

 




2. Perfection of Security Interests.  Debtor irrevocably and unconditionally
authorizes the Secured Party (or its agents) to file at any time and from time
to time such financing statements with respect to the Collateral naming the
Secured Party or its designee as the secured party and the Debtor or any
wholly-owned subsidiary of the Debtor as debtor, as the Secured Party may
require, and including any other information with respect to the Debtor or
otherwise required by part 5 of Article 9 of the UCC of such jurisdiction as the
Secured Party may determine, together with any amendment and continuations with
respect thereto, which authorization shall apply to all financing statements
filed on, prior to or after the date hereof. Debtor hereby ratifies and approves
all financing statements naming the Secured Party or its designee as secured
party and Debtor as debtor with respect to the Collateral (and any amendments
with respect to such financing statements) filed by or on behalf of the Secured
Party prior to the date hereof and ratifies and confirms the authorization of
the Secured Party to file such financing statements (and amendments, if any).
Debtor hereby authorizes the Secured Party to adopt on behalf of Debtor any
symbol required for authenticating any electronic filing. In no event shall
Debtor at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming the Secured Party or its
designee as secured party and Debtor as debtor.




Debtor hereby agrees to promptly file such documents and to enter into any such
agreements in order to perfect the Secured Party security interest in the
Collateral which is not located in the United States.




Debtor shall take any other actions reasonably requested by the Secured Party
from time to time to cause the attachment and perfection of, and the ability of
the Secured Party to enforce, the security interest of the Secured Party in any
and all of the Collateral.




3. Covenants Relating to Collateral; Indebtedness; Dividends.  The Debtor
covenants that:




(a)

It shall at all times: be the owner of each and every item of Collateral, defend
the Collateral against the claims and demands of all persons and in the case of
tangible property constituting part of the Collateral, properly maintain and
keep in good order and repair such property and keep such property fully insured
with responsible companies acceptable to the Secured Party against such risks as
such Collateral may be subject to, or as the Secured Party may request.




(b) Upon the occurrence and after the continuance of an event of default under
the Financing Agreements, at any time or from time to time thereafter (until
such time as the event of default has been cured or waived): (i) the Secured
Party shall have the right to exercise any and all other rights and remedies
provided for herein, under the UCC and at law or equity generally, including,
without limitation, the right to foreclose the security interests granted herein
and to realize upon any Collateral by any available judicial procedure and/or to
take possession of and sell any or all of the Collateral with or without
judicial process; (ii) with or without having the Collateral at the time or
place of sale, the Secured Party may sell the Collateral, or any part thereof,
at public or private sale, at any time or place, in one or more sales, at such
price or





2




--------------------------------------------------------------------------------

 




prices, and upon such terms, either for cash, credit or future delivery, as the
Secured Party may elect.




4. General Representations, Warranties and Agreements.  Debtor hereby represents
warrants and agrees that:




(b)

Debtor’s legal name is as set forth on the signature page of this Agreement.




(c) The execution, delivery and performance of this Agreement are within Debtors
powers, have been duly authorized by all required action and do not and will not
contravene any law or any agreement or undertaking to which Debtor is a party or
by which Debtor may in any way be bound or, if such Debtor is a corporation, its
charter documents.




5.

Expenses of Debtor’s Duties; the Secured Party’s Right to Perform on Debtor’s
Behalf.




(a) The Debtor’s agreements and duties hereunder shall be performed by it at its
sole cost and expense.




(b) If Debtor shall fail to do any act or thing which it has covenanted to do
hereunder, the Secured Party may (but shall not be obligated to) do the same or
cause it to be done, either in its name or in the name and on behalf of Debtor,
and Debtor hereby irrevocably authorizes the Secured Party so to act.




6. No Waivers of Rights hereunder; Rights Cumulative. No delay by the Secured
Party in exercising any right hereunder, or in enforcing any of the obligations
under the Financing Agreements (the “Obligations”), shall operate as a waiver
thereof, nor shall any single or partial exercise of any right preclude other or
further exercises thereof or the exercise of any other right. No waiver of any
Obligations shall be enforceable against the Secured Party unless in writing and
unless it expressly refers to the provision affected; any such waiver shall be
limited solely to the specific event waived. All rights granted the Secured
Party hereunder shall be cumulative and shall be supplementary of and in
addition to those granted or available to the Secured Party under any other
agreement with respect to the Obligations or under applicable law and nothing
herein shall be construed as limiting any such other right.




7. Termination. This Agreement shall continue in full force and effect until all
the Obligations then outstanding (whether absolute or contingent) relating to
the Secured Note shall have been paid and satisfied in full, or other
arrangements for the securing of such Obligations satisfactory to the Secured
Party shall have been made.




8. Governing Law; Jurisdiction; Certain Waivers. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
applied to contracts to be performed wholly within the State of Florida. Any
judicial proceeding brought by or against any Debtor with respect to any of its
Obligations, this Agreement or any related agreement may be brought in any court
of competent jurisdiction in the State of Florida, United States of America,
and, by execution and delivery of this Agreement, Debtor accepts for itself and
in connection





3




--------------------------------------------------------------------------------

 




with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Debtor hereby
waives personal service of any and all process upon it and consents that all
such service of process may be made by certified or registered mail (return
receipt requested) directed to Debtor at its address set forth in Section 10,
and service so made shall be deemed completed five days after the same shall
have been so deposited in the mails of the United States of America. Nothing
herein shall affect the right to serve process in any manner permitted by law or
shall limit the right of the Secured Party to bring proceedings against Debtor
in the courts of any other jurisdiction. Debtor waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by Debtor against the Secured Party
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located Broward County, State of
Florida.




EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.




The Secured Party shall not be required to take any steps necessary to preserve
rights against prior parties.




9. Notices.




(a)

All notices, requests and demands to or upon the respective parties hereto shall
be in writing and shall be deemed to have been duly given or made:  if delivered
in person, immediately upon delivery; if by telex, telegram or facsimile
transmission, immediately upon sending and upon confirmation of receipt; if by
nationally recognized overnight courier service with instructions to deliver the
next business day, one (1) business day after sending; and if by registered or
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):








4




--------------------------------------------------------------------------------

 







If to Debtor:

 

Attn:  Chief Executive Officer

 

 

2688 NW 29th Terr, Bldg 13

 

 

Oakland Park, Fl  33316

 

 

 

If to Secured Party:

 

CAM GROUP OF FLORIDA

 

 

2731 NE 14th Street, Suite 832B

 

 

Pompano Beach, Fl.  33062

 

 

 




10. General.




(a) If this Agreement is executed by two or more Debtor, they shall be jointly
and severally liable hereunder, all provisions hereof regarding the Obligations
or the Collateral shall apply to the Obligations and Collateral of any or all of
them and the termination of this Agreement as to one or more of such Debtor
shall not terminate this Agreement as to any remaining Debtor.




(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural.  All references to Debtor and Secured Party
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.  The words
“hereof,” “herein,” “hereunder,” “this Agreement” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.  All references to the term “Person” or “Persons” herein shall mean
any individual, sole proprietorship, partnership, corporation (including,
without limitation, any corporation which elects subchapter S status under the
Internal Revenue Code of 1986, as amended), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
company, trust, joint venture or other entity or any government or any agency,
instrumentality or political subdivision thereof.

(c) This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon Debtor and its successors
and assigns and inure to the benefit of and be enforceable by Secured Party and
its successors and assigns.




(d) If any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights of the
parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.




(e) Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by Secured Party.  Secured Party shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of
their respective rights, powers and/or remedies unless such waiver shall be in
writing and signed by Secured Party.  Any such waiver shall be enforceable





5




--------------------------------------------------------------------------------

 




only to the extent specifically set forth therein.  A waiver by Secured Party of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Secured Party
would otherwise have on any future occasion, whether similar in kind or
otherwise.




(f) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 





6




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement as of
the day and year first above written.




 

Paymeon, Inc.

 

 

 

 

By:

 

 

 

 

 

Edward A. Cespedes, CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAM GROUP OF FLORIDA

 





7


